                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Kwame McCauley,

      Petitioner,                          Case Nos. 2:20-cv-514; 2:17-cr-90

      V.                                   Judge Michael H. Watson

United States of America,                  Chief Magistrate Judge E. P. Deavers

      Respondent.


                                      ORDER

      On February 20, 2020, the Magistrate Judge Issued a Report and

Recommendation ("R&R") recommending that Petitioner's motion to vacate

under 28 U.S.C. § 2255 be denied as time-barred pursuant to Rule 4 of the Rules

Goveming Section 2255 Proceedings in the United States District Courts ("the

Habeas Rules"). R&R, EOF No. 214. Although the parties were advised of the

right to object to the R&R, and of the consequences of failing to do so, no

objections have been filed. The R&R, EOF No. 214, is therefore, ADOPTED and

AFFIRMED. This action is hereby DISMISSED. The Clerk is DIRECTED to

enter final judgment.

      Pursuant to 28 U.S.C. § 2253(c)(1 )(B) and Rule 11 of the Habeas Rules,

the Court must determine whether to issue a certificate of appealabiiity. Because

Petitioner waived the right to file an appeal by failing to file objections to the R&R,

see Thomas v. Arn, 474 U.S. 140,147 (1985); United States v. Walters, 638 F.
2cl 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of

appeaiabiiity.

      IT IS SO ORDERED.



                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case Nos. 2:20-cv-514 / 2:17-cr-90                                     Page 2 of 2
